1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JACK ROBERT SMITH,                              Case No. EDCV 17-1135-JFW (KK)
11                                Plaintiff,
12                          v.                        ORDER ACCEPTING AMENDED
                                                      FINDINGS AND
13    HARRY OREOL, ET AL.,                            RECOMMENDATION OF UNITED
                                                      STATES MAGISTRATE JUDGE
14                                Defendant(s).
15
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
18   Complaint (“SAC”), the relevant records on file, and the Amended Report and
19   Recommendation of the United States Magistrate Judge. The Court has engaged in de
20   novo review of those portions of the Amended Report to which Plaintiff has
21   objected. The Court accepts the amended findings and recommendation of the
22   Magistrate Judge.
23          Additionally, to the extent Plaintiff seeks leave to amend the SAC to state a
24   claim for denial of adequate medical care, his request is DENIED. The Ninth Circuit
25   has stated that in assessing the propriety of a motion to amend, it will consider five
26   factors: “(1) bad faith; (2) undue delay; (3) prejudice to the opposing party; (4) futility
27   of amendment; and (5) whether the [party] has previously amended his [pleadings].”
28   Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004). Here, Plaintiff commenced this
 1   action on June 4, 2017 and did not seek to include a denial of adequate medical care
 2   claim until June 13, 2019. First, the nearly two year delay in seeking to amend
 3   constitutes sufficient grounds to deny Plaintiff’s request. Second, Plaintiff has
 4   presented no new facts, only a new theory for salvaging his constitutional claim. See
 5   Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995) (finding the district court did not
 6   abuse its discretion in denying a motion to amend because the moving party presented
 7   “no new facts but only new theories and provide[d] no satisfactory explanation for his
 8   failure to fully develop his contentions originally”). Third, this Court has already
 9   given Plaintiff several opportunities to amend his claims. Finally, amendment would
10   be futile, because the facts do not indicate Plaintiff was ever denied any medical care
11   for the injuries alleged in the SAC.
12         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
13   action with prejudice and without leave to amend.
14
     Dated: July 8, 2019
15
16                                          HONORABLE JOHN F. WALTER
                                            United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28                                               2
